Title: To John Adams from Louisa Catherine Johnson Adams, 3 April 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					3-17 April 1820
				
				3 April—Mr: Lowndes spoke against Mr: Cs resolutions Mr Archer of Virginia is in favour being he made a speech which however did not excite much admiration—He is a disagreeable pedantic prejudiced Virginian—A would be Randolph   without merits the most necessary ingredient to promote the likeness—4. Charles still continues quite an invalid—It was this day that the Debate took place in Congress not yester-day Mr: Clay brought out two new Resolutions which astonished every body and occasioned much conversation—It was concerning the Sword given to Capt. Biddle—In the evening received my company as usual; we had quite a large party music &c All the Corps Diplomatique—Felt very much exhausted—5 Mr: Clays Resolutions have been dropt in Congress for the present—He is said to be suffering under pecuniary difficulties on which account he is to resign his seat in Congress—There are whispers about making him Vice President in the place of Mr: Tomkins—The Caucus is to be on Saturday—Gen S. Smith chairman—Took a short ride to try a pair of Horses—At home all the evening Mr: A– went to the drawing Room–6 Madame de Neuville called and sat some time—She looks ill and I fear it is in consequence of her disappointment in not going to France as she expected—Charles still unwell and not able to go down-stairs  remained with him all day Heard of the arrival of Gen Vines—The Caucus very unpopular—7 Mrs: Colman came over and sat with me some time As usual passed the day with Charles—Nothing materially Mrs: Forbes called Mrs: Tayloe and Mrs: Ramsay also—8 Mrs: Smith came and sat a couple of hours with us and as usual very pleasant—Mr: Middletons appointment to Russia very popular—He is a man of very good talents not brilliant of genteel deportment  perfectly conversant with fashionable European manners Speaking french with ease and fluency and has independant of his Salary fifty thousand dollars a Year which will enable him to live as a Minister should live in Russia that is upon a level with those of the same Rank—His family are well educated and highly accomplished and his Lady an English Woman with a decided taste for a Court life—I could not prevail on Mrs: Smith to stay and dine with me but she promised for tomorrow A heavy storm of Rain all the evening—9 Mr: Forbes called to see me and we asked him to come and dine to meet Mr: & Mrs: Smith—They accordingly came at five oclock and we passed a very pleasant day—Mr: F. told us that the Caucus had failed altogether and that there were not more than forty Members who attended—It was intended to force the Speaker upon the Public as Vice President but it would not do—Caucusing  is at last deemed unconstitutional—I congratulate the Country at large on this occasion and think it fortunate that our gleam of light has at last shed its Rays upon the people who have too long been made puppets  by a domineering party—10 I Went out and paid visits—heard nothing New—Returned to dinner and passed the evening at Mr: Thorntons with a small party consisting of Mr: & Mrs: Brown & Miss Hopkinson Mrs: Tucker the Miss Douglasses Mrs. & Miss Tayloe Mrs: Strother Mrs: Newton Miss Ogle Mrs: Cutts with their husbands and the Corps Diplomatiqueand several Young Gentlemen—We had music & singing and the party was tolerable—11 I Went out and Returned visits returned to dine after which Received my evening visitors—Contrary to my expectation we had a large party and on the whole a pleasant evening The Corps Diplomatique regularly attend and I suppose the expectation of seeing Gen Vines was the attention of us they were very much baulked balked as he had not been introduced to the President—music &c12 A large company at dinner, consisting of Messrs: Beecher Bryan Cook, de Witt Strong Sanford Edwards Richmond Brent Vanrensselaer Gross Samson Fuller G. Sullivan Earle Butler Jones late President of the Bank—They went away very early—Gen Vines was presented to the President, Mr: Greuhm to take leave and Mr: Antrobus to present the first Letter from his Majesty George the fourth—Mrs: de Neuville called— 13 This day there appeared a most severe piece in the City of Washington Gazette against Mr: Clay which will no doubt produce a considerable sensation—. I was engaged out to Tea but was too unwell in addition to which one of my Horses was so lame I could not go—We have concluded to sell them as they have been a perpetual plague—14 Mr: Clays friends are highly insensed at the above mentioned piece and I should not be surprized if the Author gets a caning—The Speaker made a gross attack upon him last Summer and he has revenged himself most bitterly—passed the day at home Mr: Forbes called—15 Purchased Com Decaturs Horses which are said to be very good—In the evening went to a party at the French Ministers very thin. the weather is becoming too warm and it is now quite difficult to make a company—Gen Vines the new Spanish Minister was there with his suite He is a small man with a keen eye and an appearance somewhat jewish he was not introduced to me and I did not hear him speak—Our Congress is as capricious and as perverse as a finished coquette, and never seem to know their own minds two days together—A fortnight ago they would not have Florida if they could get it. Now it is said they will not adjourn without it and Texas too I suppose if they can get it—This grasping disposition bodes no good to our Country—But we live in strange times—The Prussian Minister and his Lady leave the City on Monday on their way to Europe—Went to Church at the Capitol—not full at all—Afterwards paid some visits—The remainder of the day passed at home17 No occurrence of importance. paid some visits and passed the day at home—Mr. A– dined at Mr Politeca’s and went in the evening to the Presidents—The dinner was given to the new Spanish Minister, Genl Vines. he is a very serious and grave looking little man with a quick eye
				
					
				
				
			